DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 25 July 2022 has been entered in full.  Claims 1-60 and 81 are canceled.  Claims 61-80 and 82 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at p. 2 of the previous Office action (mailed 25 February 2022) is withdrawn in view of the amendments correcting said informalities (received 25 July 2022).
The rejection of claims 61-80 on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent No. 10,781,251 as set forth at pp. 9-10 of the previous Office action (mailed 25 February 2022) is withdrawn in view of Applicant’s persuasive arguments and attached evidence (Ahmadzadeh et al., 2014, Monoclonal Antibodies in Immunodiagnosis and Immunotherapy 33(2):67-73; Mader et al., 2010, Protein Engineering, Design & Selection 23(12): 947-954).
The provisional rejection of claims 61-80 on the ground of nonstatutory double patenting as being unpatentable over claims in copending Application No. 16/990,929 as set forth at pp. 10-11 of the previous Office action (mailed 25 February 2022) is withdrawn in view of Applicant’s persuasive arguments and attached evidence (Ahmadzadeh et al., 2014, Monoclonal Antibodies in Immunodiagnosis and Immunotherapy 33(2):67-73; Mader et al., 2010, Protein Engineering, Design & Selection 23(12): 947-954).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer cachexia or cancer-induced weight loss in a mammal in need thereof, or a method of inhibiting GDF-15-mediated proliferation of GDF-15 responsive tumor cells in a mammal in need thereof, or a method of inhibiting GDF-15 mediated NKG2D receptor on NK cells in a mammal, the methods comprising administering to the mammal a GDF- 15 monoclonal antibody or antigen-binding portion thereof as defined in claims 61-68, does not reasonably provide enablement for methods of antagonizing GDF-15 activity in a mammal for other purposes, such as for treating any type of cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The rejection is maintained for the reasons set forth at pp. 3-7 of the previous Office action (mailed 25 February 2022) and for the reasons discussed below.
Applicant’s arguments (pp. 7-8, remarks received 25 July 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the instant specification provides working examples that show that the anti-GDF-15 antibody of the instant claims specifically binds to and antagonizes GDF-15 in vitro, and effectively treats cancer cachexia in an in vivo mouse model.  Applicant concludes that the enablement requirement has been met.
This has been fully considered but is not found to be persuasive.  Claims 61-70 are directed to methods of antagonizing GDF-15 in a mammal.  Thus, the rejected claims are specifically limited to in vivo methods of antagonizing GDF-15 in a mammal by administering a specific antibody.  However, the purpose of the administration is not limited in the claims.  The specification indicates that administration of the recited antibody can effect treatment of virtually any cancer or cancer cachexia, but is not limited to such (e.g., pp. 45-53).  The specification and evidence of record shows that the recited antibodies can be administered to a mammal to treat cancer cachexia or cancer-induced weight loss, inhibit GDF-15-mediated proliferation of GDF-15-responsive tumor cells, inhibit GDF-15-mediated NKG2D receptor on NK cells.  However, such is not supportive of the unlimited purposes encompassed by the recited phrase “antagonizing GDF-15 activity in a mammal.”  See further discussion of this issue, including cited references, at pp. 4-7 of the previous Office action (mailed 25 February 2022).
For all of these reasons, the rejection is maintained.

Conclusion
Claims 71-80 and 82 are allowable.  Claims 61-70 are not allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
07 September 2022